DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.




Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A computer-implemented method of generating a four dimensional seismic signal based on multiple sets of seismic data representing a subterranean formation, the method comprising:
receiving a first set of raw seismic data, the first set of raw seismic data being generated at a first time;
generating a tomographic velocity model based on the first set of raw seismic data;
determining at least one Green’s function based on the tomographic velocity model;
generating a first image of a target region based on the first set of raw seismic data and the at least one Green’s function;
receiving a second set of raw seismic data, the second set of raw seismic data being generated at a second time;
generating a second image of the target region based on the second set of raw seismic data and the at least one Green’s function;
comparing the first image with the second image; and
determining a four-dimensional seismic signal based on the comparison.



Claim 10 is copied below, with the limitations belonging to an abstract idea being underlined.
A system comprising:
a computer-readable medium comprising computer-executable instructions; and 
at least one processor configured to execute the computer-executable instructions, wherein when the at least one processor executes the computer-executable instructions the at least one processor is caused to perform operations to:
receive a first set of raw seismic data, the first set of raw seismic data being generated at a first time;
generate a tomographic velocity model based on the first set of raw seismic data; determine at least one Green’s function based on the tomographic velocity model; 
generate a first image of a target region based on the first set of raw seismic data and the at least one Green’s function;
receive a second set of raw seismic data, the second set of raw seismic data being generated at a second time;
generate a second image of the target region based on the second set of raw seismic data and the at least one Green’s function;
compare the first image with the second image; and
determine a four-dimensional seismic signal based on the comparison.





In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, i.e. wherein the method is computer implemented/a computer-readable medium comprising computer-executable instructions and a process to execute the instructions, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claims do not recite a particular machine applying or being used by the abstract idea.
The additional limitations of receiving the recited first set and second set of seismic data equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)).
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not 
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 10 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Dependent claims 2-7, 9, 11-16 and 18 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Dependent claims 8 and 17 are similarly ineligible and the additional limitations of broad recitation of receiving the recited first set and second set of seismic data from generically recited sources equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)). The claims do not incorporate actually performing a seismic survey using a seismic source and seismic receivers, but only receiving data and processing the data using a data processing algorithm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Robertsson (US 2008/0019215) in view of Haacke (US 2016/0091624) and Cha (US 2019/0353814).

Regarding claim 1, Robertsson discloses a computer-implemented method of generating a four dimensional seismic signal based on multiple sets of seismic data representing a subterranean formation (see Fig. 12 and paragraph 0088: generating time-lapse difference image, i.e. four dimensional seismic image based on a baseline survey and a repeat survey; see paragraph 0031: earth/subterranean formation; and see Fig. 14 and paragraphs 0091-0094: computer system for implementing method/data processing analysis) comprising:
receiving a first set of raw seismic data, the first set of raw seismic data being generated at a first time (see Fig. 12 and paragraphs 0088 and 0095: computer in communication with seismic receives to receive data from baseline survey);
generating a first image of a target region based on the first set of raw seismic data (see Fig. 12 and paragraphs 0088 and 0095: baseline survey image);
receiving a second set of raw seismic data, the second set of raw seismic data being generated at a second time (see Fig. 12 and paragraphs 0088 and 0095: computer in communication with seismic receives to receive data from repeat survey, repeat survey performed after some period of time with respect to the baseline survey);
generating a second image of the target region based on the second set of raw seismic data, wherein both sets of seismic data are processed in the same manner (see Fig. 12 and paragraphs 0088 and 0095: generating repeat survey image);

determining a four-dimensional seismic signal based on the comparison (see Fig. 12 and paragraphs 0032, 0088, and 0095: determines a time-lapse difference image, i.e. a 4D seismic image/signal).

Robertsson does not expressly disclose generating a tomographic velocity model based on the first set of raw seismic data;
determining at least one Green’s function based on the tomographic velocity model; and
	wherein the first image and second image is based on the at least one Green’s function. 

Haacke discloses a method of generating a seismic image that includes determining at least one Green’s function based on a tomographic velocity model (see Fig. 4 and paragraphs 0012 and 0055: determines greens functions using a velocity model); and 
	wherein the generated seismic images is based on the at least one Green’s function (see Fig. 4 and paragraphs 0012 and 0013 and 0055: Green’s function is used to generate an image from the seismic data, also includes first and second partial images based on the a first and second data set) . 


Robertsson and Haacke do not expressly disclose generating a tomographic velocity model based on the first set of raw seismic data.

Cha discloses generating a tomographic velocity model based on a first set of raw seismic data (see paragraphs 0038, 0046, and 0047: velocity model based on the survey data/seismic data).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke with the teachings of Cha, i.e. determining a velocity model based on measured seismic data, for the advantageous benefit of generating an accurate model of the subsurface formation that is currently being imaged. 
	
Regarding claim 10, Robertsson discloses a system (Fig. 14 and paragraphs 0091-0094: computer system for implementing method/data processing analysis) comprising:

receive a first set of raw seismic data, the first set of raw seismic data being generated at a first time (see Fig. 12 and paragraphs 0088 and 0095: computer in communication with seismic receives to receive data from baseline survey);
generate a first image of a target region based on the first set of raw seismic data (see Fig. 12 and paragraphs 0088 and 0095: baseline survey image);
receive a second set of raw seismic data, the second set of raw seismic data being generated at a second time (see Fig. 12 and paragraphs 0088 and 0095: computer in communication with seismic receives to receive data from repeat survey, repeat survey performed after some period of time with respect to the baseline survey);
generate a second image of the target region based on the second set of raw seismic data wherein both sets of seismic data are processed in the same manner (see Fig. 12 and paragraphs 0088 and 0095: generating repeat survey image);
compare the first image with the second image (see Fig. 12 and paragraphs 0088 and 0095: subtracting the repeat survey image from the baseline survey image); and


Robertsson does not expressly disclose generating a tomographic velocity model based on the first set of raw seismic data; 
determining at least one Green’s function based on the tomographic velocity model; and 
wherein the first image and second image is based on the at least one Green’s function.

Haacke discloses a method of generating a seismic image that includes determining at least one Green’s function based on a tomographic velocity model (see Fig. 4 and paragraphs 0012 and 0055: determines greens functions using a velocity model); and 
	wherein the generated seismic images is based on the at least one Green’s function (see Fig. 4 and paragraphs 0012 and 0013 and 0055: Green’s function is used to generate an image from the seismic data, also includes first and second partial images based on the a first and second data set) . 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson with the teachings of Haacke, i.e. utilizing a Green’s function based on a velocity model of the formation, for the advantageous benefit of accurately representing the migration of the seismic waves in the subsurface 

Robertsson and Haacke do not expressly disclose generating a tomographic velocity model based on the first set of raw seismic data.

Cha discloses generating a tomographic velocity model based on a first set of raw seismic data (see paragraphs 0038, 0046, and 0047: velocity model based on the survey data/seismic data).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke with the teachings of Cha, i.e. determining a velocity model based on measured seismic data, for the advantageous benefit of generating an accurate model of the subsurface formation that is currently being imaged. 
	
Regarding claims 2 and 11, Robertsson and Haacke do not expressly disclose wherein generating the tomographic velocity model comprises performing full-waveform-inversion.

Cha discloses wherein generating the tomographic velocity model comprises performing full-waveform-inversion (see paragraphs 0050-0051: velocity model generated using FWI).


Regarding claims 7 and 16, Robertsson, previously modified by Haacke and Cha, further discloses wherein the second time occurs after the first time (see Fig. 12 and paragraphs 0088 and 0095: repeat survey performed after some period of time with respect to the baseline survey).

Regarding claim 12, Robertsson and Haacke do not expressly disclose wherein generating the tomographic velocity model comprises performing reverse-time-migration.

Cha discloses generating a tomographic velocity model based on a first set of raw seismic data (see paragraphs 0039, 0047, and 0079: discusses RTM).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke with the teachings of Cha, i.e. determining a velocity model based on measured seismic data, for the advantageous benefit of generating an accurate model of the subsurface formation that is currently being imaged. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Robertsson (US 2008/0019215) in view of Haacke (US 2016/0091624), Cha (US 2019/0353814), and Qin (US 2016/0282490).

Regarding claim 3, Robertsson, Haacke, and Cha do not expressly disclose the method of claim 2 further comprising wherein generating the tomographic velocity model comprises performing reverse-time-migration.

Quin discloses expressly disclose a method of generating a velocity model comprising wherein generating the tomographic velocity model comprises performing reverse-time-migration, in addition to full-waveform-inversion (see Abstract and paragraphs 0033, 0043, and 0047: generating a velocity model using RTM based FWI).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke and Cha with the teachings of Qin, i.e. determining a velocity model based using a RTM based FWI method, for the advantageous benefit of generating an accurate, high resolution velocity model. 

Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Robertsson (US 2008/0019215) in view of Haacke (US 2016/0091624), Cha (US 2019/0353814), and Lecomte (US 2005/0088913).

Regarding claims 4 and 13, Robertsson, Haacke, and Cha do not expressly disclose wherein determining the at least one Green’s function comprises using a ray-tracing eikonal approximation method.

Lecomte discloses determining the at least one Green’s function comprises using a ray-tracing eikonal approximation method (see Abstract and paragraph 0060 and 0123: determining Green’s functions using Eikonal solver, i.e. eiknoal approximation).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke and Cha with the teachings of Lecomte, i.e. using an Eikonal solvers to determine Green’s functions, for the advantageous benefit of using a conventional, proven, efficient, and flexible method for determining Green’s functions. 
 
Regarding claims 5 and 14, Robertsson, Haacke, and Cha do not expressly disclose wherein determining the at least one Green’s function comprises using a wave-based approximation method.

Lecomte discloses determining the at least one Green’s function comprises using a ray-tracing eikonal approximation method (see Abstract and paragraph 0060 and 0123: determining Green’s functions using wavefront construction, a wavefront estimation/approximation).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke and Cha with the teachings of . 

Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Robertsson (US 2008/0019215) in view of Haacke (US 2016/0091624), Cha (US 2019/0353814), and McAuliffe (US 2015/0006083).

Regarding claims 6 and 15, Robertsson, Haacke, and Cha do not expressly disclose wherein generating the first image and the second image comprises generating a first amplitude map and a second amplitude map.

McAuliffe discloses wherein generating the first image and the second image comprises generating a first amplitude map and a second amplitude map (see Abstract, Fig. 4, and paragraphs 0032: generates a first and second image by means of an amplitude map). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke and Cha with the teachings of McAuliffe, i.e. using an amplitude map to generate an image, for the advantageous benefit of using a conventional visible format for generating a viewable image.  


Regarding claims 9 and 18, Robertsson further discloses wherein determining a four dimensional seismic signal comprises determining the difference between the first image and the second image (see Fig. 12 and paragraphs 0088 and 0095: subtracting the repeat survey image from the baseline survey image).

McAuliffe discloses determining the difference between a first plurality of amplitudes of the first image and a second plurality of amplitudes of the second image (see Abstract, Fig. 4, and paragraphs 0032: generates a first and second image by means of an amplitude map). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke and Cha with the teachings of McAuliffe, i.e. using an amplitude map to represent a difference image, for the advantageous benefit of using a conventional visible format for showing changes that occurred over the time-lapsed measurements.  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Robertsson (US 2008/0019215) in view of Haacke (US 2016/0091624), Cha (US 2019/0353814), and Alkhatib (US 2016/0356905).

Regarding claim 8 and 17, Robertsson, Haacke, and Cha, do not expressly disclose wherein the first set of data is received from a first number of sources and the second set of data is received from a second number of sources being less than the first number of sources.

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Robertsson in view of Haacke and Cha with the teachings of Alkhatib, i.e. using fewer sources/sensors in the monitor/second survey, for the advantageous benefit of reducing the amount of data acquired and the processing time required to analyze the time-lapse changes in the subsurface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865